*452
By the Court.

Warner, J.
delivering the opinion.
The only question presented on the argument of this case was, whether the instrument contained in the record is to be considered as a deed or a will.
According to the principles settled by this Court in Hester vs. Young, (2 Kelly, 31,) this instrument must be adjudged to be a will and not a deed.
By the terms of the instrument, Elizabeth Paramore, the party executing it, had the full use of the negroes during her natural life, and “ at the time of her death, the said negroes and their increase, were to rise and be the property of Elizabeth G. Cravy, herself, her heirs, executors and administrators.” When were the negroes to be the property of Elizabeth G. Cravy 1 The instrument declares, that at the time of the death of Elizabeth Paramore, the negroes and their increase shall rise and be the property of Elizabeth G. Cravy, herself, her heirs, &c.
Now, if the negroes had been intended to have been conveyed to Elizabeth G. Cravy, at the time of the execution of the instrument, as her property, why did Elizabeth Paramore declare that, at her death, the negroes should rise and be the property of Elizabeth G. Cravy ? If the negroes were the property of Elizabeth G. Cravy, during the lifetime of Elizabeth Paramore, it is difficult to perceive how they and their increase could rise and become her property at the time of the death of the latter.
Taking the whole instrument together, it was not the intention of Elizabeth Paramore, in our judgment, that the title to the negroes named, and their increase, should vest in Elizabeth G. Cravy until the time of her death; consequently, the paper must be considered as testamentary in its character.
Let the judgment of the Court below be affirmed.
*453CASES ARGUED AND DETERMINED IN THE SUPREME COURT OF THE STATE OF GEORGIA, AT AMERIGUS, JULY TERM, 1850.